DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. Applicant argues (pp. 9, 11 and 13) that Crook compares the input/output signature of the query with that of the chain to determine deviation or variance, whereas the amended claim 1 compares the result of a transform on the input signature against that of the output signature.
Claim 1 teaches an iterative method to transform a fetched data signature (i.e., input signature) to a pre-defined data signature (i.e., output signature). While input and output signatures do not match (i.e., deviation or variance), identify a transform or resolution, and apply it to the input signature to bring it closer to matching the output signature.
Every transform in Crook’s metadata library transforms one signature S to another S’. To transform input signature P to output signature Q, Crook’s algorithm searches iteratively for a sequence of one or more transforms, such that their composition (i.e., resolution) transforms P into Q – a composite transform. Starting with S=P, every step of the iteration invokes a match function to determine (i.e., compare) if the (previously transformed) signature S matches Q (i.e., pre-defined data signature). If so, iteration stops, otherwise (i.e., deviation or variance) a next transform is identified and applied to S to get S’ (Crook: [0215]).
Crook’s method amounts to searching iteratively for a path from node P to node Q. Every step of the iteration involves comparing two nodes to determine deviation or variance, not comparing a node with a path.
In summary, Baid combined with Crook and Sodovsky teaches the amended claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baid et al. US patent application 2013/0226944 [herein “Baid], in view of Crook et al. US patent application 2009/0171720 [herein “Crook”], and further in view of Sodovsky et al. US patent application 2015/0227595 [herein “Sodovsky”].
Claim 1 recites “A system for regularizing data between a data source and a data destination, the data corresponding to a given data category of a plurality of data categories, wherein the given data category includes specific data fields, wherein the system comprises: a data processing arrangement comprising: a data fetching module 
Baid teaches a system to transform data from one structure to another, where a user authors a transform of input data (i.e., data source) to output data (i.e., data destination) in terms of structure that is independent of format. Data transformation is performed as a function of the transform and input data. Access (i.e., fetch) of input data and population of output data in specific formats are implemented by common interfaces [0004]. Input and output data is described as structures in a common object system [0029], whose attributes (i.e., data fields) of abstract data types (i.e., categories) [0089] are expressed as named values [0031].
Claim 1 further recites “a data transformation module operable to receive the fetched data from the data fetching module, wherein the data transformation module is operable to: receive pre-defined data formats for the values of data fields for a specific data category;”
Baid accesses input data and populates output data in specific formats (i.e., pre-defined data formats) using common interfaces [0004]. Input and output data is described as structures in a common object system [0029], whose attributes (i.e., data fields) of abstract data types (i.e., categories) [0089] are described as named values [0031].
Claim 1 further recites “compare data formats of values of data fields of the fetched data with received pre-defined data formats for the values; determine, based on the comparison, a deviation between a data format of at least one value and a 
In Baid, input and output structures participating in a transform are expressed as named values in path expressions [0031], and transforms are expressed as map statements from source to target named values [0032]. Transforms are executed to transform input data in one structure (i.e., source data formats) to output data in another structure (i.e., pre-defined data format) [0020]. Existence of transforms indicates deviation between input and output structures.
Claim 1 further recites “a data validation module operable to: receive from the data transformation module, the pre-defined data formats, and the transformed data if the deviation is determined, or the fetched data if the deviation is not determined; confirm if data formats of values of all data fields of a received data are same as corresponding pre-defined data formats, wherein the received data comprises the transformed data or the fetched data;”
Baid does not disclose this limitation; however, Crook maintains a metadata library of transforms (Crook: [0091]). Given input signature P (i.e., source data format) and output signature Q (i.e., pre-defined data format), the match function determines if two signatures are compatible (i.e., deviation not determined) (Crook: [0208]).
Claim 1 further recites “generate an error log for the transformed data when data formats of values of one or more data fields are not same as the corresponding pre-defined data formats.”
Baid’s executor of transforms outputs error messages if transformation cannot be completed [0020]. Baid does not disclose this limitation; however, when a problem about validity of transformed data (i.e., received data formats not the same as the pre-defined data formats) is detected at any nodes in Sodovsky’s pipeline, a report (i.e., error log) is sent (i.e., generated) to users (Sodovsky: [0005]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baid and Crook with Sodovsky. One having ordinary skill in the art would have found motivation to utilize Crook’s match function in Baid to validate if a transform achieves the goal of transforming data from input format to output format, and if not, to utilize Sodovsky to generate an error report.
Claim 1 further recites “a data regularization module operable to: receive transformed data from the data validation module having data formats of values of one or more data fields that are not same as the corresponding pre-defined data formats; determine a variance in data formats of values of the one or more data fields, that are not same as the corresponding pre-defined data formats, and the corresponding pre-defined data formats; identify a resolution for the determined variance, wherein the resolution comprises changing the data formats of values of the one or more data fields, that are not same as the corresponding pre-defined data formats, to the corresponding pre-defined data formats; and”.
Every transform in Crook’s metadata library transforms one signature to another. When the pair of input and output signatures P and Q are not compatible (i.e., Crook identifies iteratively a sequence of one or more transforms, such that their composition (i.e., resolution) transforms (i.e., changes) P to Q (Crook: [0215]). Every step of the iteration starts with the match function determining if the (previously transformed) signature P is compatible with Q, and if so, iteration stops, otherwise a next transform is identified and applied. In other words, if signatures are represented as nodes in a graph, then a transform is an arc connecting one signature node to another. Given a pair of nodes representing input and output signatures P and Q respectively, Crook searches for a path from node P to node Q.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baid with Crook. One having ordinary skill in the art would have found motivation to incorporate Crook’s algorithm in Baid, such that primitive transforms can be composed to form composite transforms, which significantly reduces the number of pre-computed transforms needed in the metadata library.
Claim 1 further recites “transmit the resolved data to the data transformation module, wherein the data transformation module is further operable to process the resolved data along with the fetched data and identify from the received data, regularized data having data formats of values of all data fields same as the corresponding predefined data formats and transmit the regularized data to the data destination; and a database arrangement for implementing the data destination, the database arrangement being communicatively coupled to the data processing arrangement, wherein the database arrangement is operable to store the received regularized data.”
Once input data is transformed (i.e., resolved) to output data (i.e., regularized data), Baid populates output data (i.e., transmits to and stores at data destination) in specific format (i.e., pre-defined data format) by wrapping access to objects and attributes being operated on by the transformation via a common interface [0059]-[0068].

Claim 4 recites “The system of claim 1, wherein the data source is implemented using at least one database.” Baid’s transformation system can be practiced in a general-purpose computing device, containing a server and a mass storage (i.e., database) (fig. 9, [0090]).

Claim 5 recites “The system of claim 1, wherein the data processing arrangement is implemented within a server arrangement.” Baid’s transformation system can be practiced in a general-purpose computing device, containing a server and a mass storage (i.e., database) (fig. 9, [0090]).

Claim 6 recites “The system of claim 1, wherein at least one of: the data fetching module, the data transformation module, the data validation module, and the data regularization module, is implemented using a machine-learning algorithm.” In Baid, authoring of transforms can employ machine learning to infer functions/methods or maplets to suggest to a user based on context [0076].

Claim 8 recites “The system of claim 1, wherein the data transformation module is further operable to identify data fields for the values of the fetched data based on at least one attribute of the values, wherein the at least one attribute comprises: a number of characters, a type, a structure and presence of keywords.”
In Baid, input and output structures participating in a transform are expressed as named values in path expressions [0031], and transforms are expressed as map statements from source to target named values [0032], which can involve functions/methods [0025], and which can be conditional [0038].
Baid teaches claim 1, but does not disclose the limitation on “at least one attribute…” however, data mapping in Crook is the process of performing transformations to resolve data representation differences between document formats. Example transforms include name, structural (i.e., type), and value transformations (Crook: [0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baid with Crook. One having ordinary skill in the art would have found motivation to incorporate Crook’s transformations in Baid to resolve data representation differences between input and output formats.
Claim 17 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The system of claim 1, wherein the data validation module is further operable to generate a notification comprising data formats of values of the one or more data fields not being same as the corresponding pre-defined data formats.”
Baid teaches claim 1, but does not disclose this claim; however, Sodovsky’s validator sends accuracy report (i.e., notification) to users when validation fails. The report contains detailed information relating to which node detects the failure, and description of mismatch (i.e., not the same) between expected and actual data (i.e., data fields) (Sodovsky: [0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baid and Crook with Sodovsky. One having ordinary skill in the art would have found motivation to utilize Crook’s match function in Baid’s transformation system to validate if a transform achieves the goal of transforming data from input format to output format, and if not, to utilize Sodovsky to generate an error report with details about the mismatch.
Claim 18 is analogous to claim 9, and is similarly rejected.

Claim 10 recites “The system of claim 1, wherein the system further comprises a database driver module, wherein the database driver module allows retrieval of the regularized data stored in the database arrangement.”
Baid’s transformation system can be practiced in a general-purpose computing device, containing a server and a mass storage (i.e., database), where transformed output data (i.e., regularized data) is stored (fig. 9, [0090]). The mass storage can include one or more program modules (i.e., driver) to control resources [0097].

Claim 11 recites “The system of claim 1, wherein the system simultaneously regularizes, in operation, data corresponding to more than one data category of the plurality of data categories.”
In Baid, input and output data is described as structures in a common object system [0029], whose attributes (i.e., data fields) of abstract data types (i.e., plurality of data categories) [0089] are expressed as named values in path expressions [0031]. Input data can be transformed (i.e., regularized) concurrently (i.e., simultaneously) [0077].

Claim 12 recites “A method for regularizing data between a data source and a data destination, the data corresponding to a given data category of a plurality of data categories, wherein the given data category includes specific data fields, wherein the method comprises: fetching from the data source, a data including one or more data fields having values in corresponding data formats;”
Baid teaches a method to transform data from one structure to another, where a user authors a transform of input data (i.e., data source) to output data (i.e., data destination) in terms of structure that is independent of format. Data transformation is performed as a function of the transform and input data. Access (i.e., fetch) of input data and population of output data in specific formats are implemented by common interfaces [0004]. Input and output data is described as structures in a common object system [0029], whose attributes (i.e., data fields) of abstract data types (i.e., categories) [0089] are expressed as named values [0031].
Claim 12 further recites “receiving pre-defined data formats for the values of data fields for a specific data category;”
Baid accesses input data and populates output data in specific formats (i.e., pre-defined data formats) using common interfaces [0004]. Input and output data is described as structures in a common object system [0029], whose attributes (i.e., data fields) of abstract data types (i.e., categories) [0089] are described as named values [0031].
Claim 12 further recites “comparing data formats of values of data fields of the fetched data with pre-defined data formats for the values; determining, based on the comparison, a deviation between a data format of at least one value and a corresponding pre-defined data format for the at least one value; and transforming the data format of the at least one value to the corresponding pre-defined data format, if the deviation is determined;”
In Baid, input and output structures participating in a transform are expressed as named values in path expressions [0031], and transforms are expressed as map statements from source to target named values [0032]. Transforms are executed to transform input data in one structure (i.e., source data formats) to output data in another structure (i.e., pre-defined data format) [0020]. Existence of transforms indicates deviation between input and output structures.
Claim 12 further recites “confirming if data formats of values of all data fields of a received data are same as corresponding pre-defined data formats, wherein the received data comprises the transformed data or the fetched data;”
Baid does not disclose this limitation; however, Crook maintains a metadata library of transforms (Crook: [0091]). Given input signature P (i.e., source data format) and output signature Q (i.e., pre-defined data format), the match function determines if two signatures are compatible (i.e., deviation not determined) (Crook: [0208]).
Claim 12 further recites “generating an error log for the transformed data when data formats of values of one or more data fields are not same as the corresponding pre-defined data formats.”
Baid’s executor of transforms outputs error messages if transformation cannot be completed [0020]. Baid does not disclose this limitation; however, when a problem about validity of transformed data (i.e., received data formats not the same as the pre-defined data formats) is detected at any nodes in Sodovsky’s pipeline, a report (i.e., error log) is sent (i.e., generated) to users (Sodovsky: [0005]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baid and Crook with Sodovsky. One having ordinary skill in the art would have found motivation to utilize Crook’s match function in Baid to validate if a transform achieves the goal of transforming data from input format to output format, and if not, to utilize Sodovsky to generate an error report.
Claim 12 further recites “determining a variance in data formats of values of the one or more data fields, that are not same as the corresponding pre-defined data formats, and the corresponding pre-defined data formats; identifying a resolution for the determined variance, wherein the resolution comprises changing the data formats of values of the one or more data fields, that are not same as the corresponding pre-defined data formats, to the corresponding pre-defined data formats; and”.
Every transform in Crook’s metadata library transforms one signature to another. When the pair of input and output signatures P and Q are not compatible (i.e., determined variance), Crook identifies iteratively a sequence of one or more transforms, such that their composition (i.e., resolution) transforms (i.e., changes) P to Q (Crook: [0215]). Every step of the iteration starts with the match function determining if the (previously transformed) signature P is compatible with Q, and if so, iteration stops, otherwise a next transform is identified and applied. In other words, if signatures are represented as nodes in a graph, then a transform is an arc connecting one signature node to another. Given a pair of nodes representing input and output signatures P and Q respectively, Crook searches for a path from node P to node Q.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baid with Crook. One having ordinary skill in the art would have found motivation to incorporate Crook’s algorithm in Baid, such that primitive transforms can be composed to form composite transforms, which significantly reduces the number of pre-computed transforms needed in the metadata library.
Claim 12 further recites “processing the resolved data along with the fetched data and identifying from the received data, regularized data having data formats of values of all data fields same as the corresponding predefined data formats and transmit the regularized data to the data destination.”
Once input data is transformed (i.e., resolved) to output data (i.e., regularized data), Baid populates output data (i.e., transmits to data destination) in specific format (i.e., pre-defined data format) by wrapping access to objects and attributes being operated on by the transformation via a common interface [0059]-[0068].
Claim 19 is analogous to claim 12, and is similarly rejected.

Claim 15 recites “The method of claim 14, wherein the method employs at least one machine- 20learning algorithm.” In Baid, authoring of transforms can employ machine learning to infer functions/methods or maplets to suggest to a user based on context [0076].

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baid, as applied to claims 1 and 12 above respectively, in view of Crook, and further in view of Najork et al. US patent US patent 6,351,755 [herein “Najork”].
Claim 7 recites “The system of claim 1, wherein the data fetching module is implemented as a web-crawler.”
Baid teaches claim 1, but does not disclose this claim; however, Najork teaches a web crawler where pages downloaded (i.e., fetched) by the crawler are processed by a sequence of processing modules, to extract and store information about the downloaded pages (Najork: 1:48-54).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Baid and Crook with Najork. One having ordinary skill in the art would have found motivation to integrate Baid’s transformation system with Najork’s crawler such that content downloaded by the crawler can be processed by data transformations to extract and store information for downstream consumption.
Claim 16 is analogous to claim 7, and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163